Citation Nr: 0935843	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-33 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational 
Assistance (DEA) benefits under Title 38, United States Code, 
Chapter 35.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1968.  He received the Combat Infantryman Badge.  The 
appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Buffalo, New York.  

Due to the location of the appellant's residence, the 
jurisdiction of her appeal is with the RO in Newark, New 
Jersey.  

In June 2009, the appellant testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  Effective October 17, 2005, the Veteran was awarded a 
permanent and total disability rating for a service-connected 
disability.  

2.  In September 2007, the appellant, who is the Veteran's 
daughter, filed a claim for DEA benefits under Chapter 35.  

3.  The appellant was born in January 1969.  

4.  The appellant reached her 26th birthday in January 1995, 
10 years prior to the effective date of the Veteran's 
permanent and total service-connected disability.  




CONCLUSION OF LAW

The requirements for basic eligibility for DEA benefits under 
Title 38, United States Code, Chapter 35 have not been met. 
38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 
21.3021, 21.3040, 21.3041 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts of this case are not in dispute.  The 
record reflects that the Veteran was awarded a permanent and 
total disability rating based on service- connected 
disability as of October 17, 2005.  There is no evidence on 
file that suggests a challenge to that assigned date.  

The appellant first filed her application for the receipt of 
DEA benefits under Chapter 35 in September 2007.  In this 
application, she reported that she was the Veteran's child.  
She also indicated that her date of birth was January 1969.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2008).  The record confirms 
that the appellant is the Veteran's daughter and that he is 
in receipt of a permanent and total disability rating.  

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not have reached her 26th 
birthday on or before the effective date of a finding of 
permanent and total service-connected disability.  
38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. § 21.3040(c) 
(2008).  Significantly, in the present appeal, the appellant 
reached her 26th birthday in January 1995, more than 10years 
prior to the effective date of the Veteran's permanent and 
total service-connected disability.  Regrettably, she is 
simply not eligible for Chapter 35 educational assistance.  

In this regard, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  For example, under 38 C.F.R. § 21.3041(a) 
(2008), the basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  The basic ending date for 
educational assistance is the date of the child's 26th 
birthday.  38 C.F.R. § 21.3041(c) (2008).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i) (2008).  
Also, the beginning date may be extended if the permanent and 
total disability rating is assigned after the child reaches 
18, but before the child turns 26.  38 C.F.R. § 
21.3041(b)(2)(ii) (2008).  

As the appellant was 36 at the time of the Veteran's 
permanent total disability for service-connected disability 
became effective, neither of these exceptions to toll the 
basic beginning date for eligibility for educational 
assistance is applicable in her case.  

In addition, the basic ending date for eligibility for 
educational assistance may be tolled in certain situations.  
Under 38 C.F.R. § 21.3041(d) (2008), the ending date for 
eligibility for educational assistance may be modified for up 
to eight years beyond the qualifying event, but in no case 
beyond the date the child reaches age 31.  In order to modify 
the ending date, however, the qualifying event must occur 
between the time the child reaches age 18 and when the child 
reaches age 26, and not thereafter.  See 38 C.F.R. § 
21.3041(d) (2008).  

Here, the basic ending date for eligibility for educational 
assistance cannot be modified, again because the appellant 
had already reached the age of 26 at the time of the award of 
permanent and total disability to the Veteran (in October 
2005).  Indeed, as previously noted herein, she was 36 years 
of age when his permanent and total service-connected 
disability rating became effective.

In reaching this decision, the Board has considered the 
appellant's contentions that she was not able to access 
benefits through no fault of her own.  Specifically, she 
emphasized that she was approximately 35 years of age when 
she first met her father, that he was (at the time that she 
met him) homeless, and that once she had found him she 
assisted him in getting the VA benefits for which he was 
eligible.  See, e.g., June 2009 hearing transcript (T.) 
at 3-5.  

The Board has reviewed the applicable law and regulations in 
detail and has found no such provision that would provide 
entitlement to educational benefits, pursuant to Chapter 35.  
The Board is bound by the law and has no authority to grant 
benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 
(2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

In sum, the Board concludes that the appellant did not meet 
the requisite age requirements for eligibility for DEA 
Chapter 35 benefits.  Her claim for such benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

In reaching this decision, the Board has considered VA's duty 
to inform the claimant of the evidence needed to substantiate 
her claim and to assist her in obtaining the relevant 
evidence.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)); 38 C.F.R. 
§ 3.159 (2008).  

However, VA educational programs have their own provisions 
that address notification and assistance.  Specifically, 
pursuant to 38 C.F.R. § 21.1031(b), "if a formal claim for 
educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(d)."  

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notification procedures do not apply in 
cases where the applicable chapter of Title 38, United States 
Code contains its own notice provisions.  See Barger 
v. Principi, 16 Vet.App. 132, 138 (2002) (VCAA notice was not 
required in case involving a waiver request).  In the present 
appeal, the Board finds that specific VCAA notice is not 
required because the appealed issue (e.g., the appellant's 
DEA benefit claim pursuant to Chapter 35) has its own 
applicable regulatory notification procedures.  See 38 C.F.R. 
§ 21.1031 (2008).  

Further, Congress, in enacting the VCAA, noted the importance 
of balancing the duty to assist with "the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the 
claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  

Specifically, when the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable in a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the VCAA is not 
applicable.  


ORDER

Entitlement to basic eligibility for DEA benefits under Title 
38, United States Code, Chapter 35, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


